       Case 3:20-cv-00346-DPM-JTR Document 3 Filed 12/14/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

CHRISTOPHER BERNARD BELL                                                         PETITIONER
Reg #31356-009

v.                             No. 3:20-CV-346-DPM-JTR

DWAYNE HENDRIX,
Warden, FCI-Forrest City Low                                                   RESPONDENT

                                            ORDER

       Christopher Bernard Bell, who is currently incarcerated at the Federal

Correctional Institution-Low in Forrest City, Arkansas, has filed a pro se 28 U.S.C.

§ 2241 Petition for Writ of Habeas Corpus.                 Doc. 1.      The Petition was not

accompanied by the filing fee or a request to proceed in forma pauperis.1

       IT IS THEREFORE ORDERED THAT:

       1.      The Clerk of the Court is directed to send Bell an Application to

Proceed Without Prepayment of Fees and Affidavit (Form AO 240).

       2.      If Bell wishes to continue with this action, he must, on or before

January 13, 2021, either: (1) file the completed Application, including the




       1
         See Rule 3(a), Rules Governing § 2254 Cases in United States District Courts (providing
that a habeas petition “must be accompanied” by the applicable filing fee or a “motion for leave to
proceed in forma pauperis, the affidavit required by 28 U.S.C. § 1915, and a certificate from the
warden or other appropriate officer of the place of confinement showing the amount of money or
securities that the petitioner has in any account in the institution).
                                                1
       Case 3:20-cv-00346-DPM-JTR Document 3 Filed 12/14/20 Page 2 of 2



Certificate of Prisoner Accounts;2 or (b) pay the $5.00 filing fee, in full.3 The Court

advises Bell that, if he fails to timely and properly comply with this Order, this

habeas action may be dismissed, without prejudice, pursuant to Local Rule

5.5(c)(2).4

       3.        Service of the Petition is not appropriate at this time.

       DATED this 14th day of December, 2020.



                                                ___________________________________
                                                UNITED STATES MAGISTRATE JUDGE




       2
           The Certificate must be signed by an authorized officer at the incarcerating facility.

       3
         Bell’s payment must clearly indicate that it is for payment of the filing fee in this action.
Bell v. Hendrix, No. 3:20-cv-346-DPM-JTR.

       4
        Rule 5.5(c)(2) of the Local Rules of the United States District Court for the Eastern and
Western Districts of Arkansas, states:
       Parties appearing pro se. It is the duty of any party not represented by counsel to
       promptly notify the Clerk and the other parties to the proceedings of any change in
       his or her address, to monitor the progress of the case, and to prosecute or defend
       the action diligently. A party appearing for himself/herself shall sign his/her
       pleadings and state his/her address, zip code, and telephone number. If any
       communication from the Court to a pro se plaintiff is not responded to within thirty
       (30) days, the case may be dismissed without prejudice. Any party proceeding pro
       se shall be expected to be familiar with and follow the Federal Rules of Civil
       Procedure.”
(emphasis added); see also Fed. R. Civ. P. 41(b) (district court may dismiss case for failure to
prosecute or comply with court orders); § 2254 Rule 12 (applicability of Federal Rules of Civil
Procedure in habeas proceedings).
                                                   2
